Appellant was convicted of violating the public road law made specially applicable to Ellis County by the Act of the Twenty-Ninth Legislature of 1905, page 262. By the *Page 367 
provisions of said special act delinquent poll tax payers are required to work the road three days in addition to regular road service required of citizens generally, or pay in lieu thereof $3. The facts upon which appellant was tried are not incorporated in the record. So we shall, therefore, presume the allegations in the complaint and information were proved.
Appellant's insistence here is that it being a special act applicable to Ellis County, said act is violative of article 3, section 56, of the State Constitution, which prohibits the passage of such laws. Viewed from the standpoint of said article and section appellant's contention might be held available and well taken. By the terms of that article, however, it is not to be held in conflict with other provisions of the Constitution relating to these matters. In 1890 article 8, section 9, of the Constitution, was so amended as to include the following: "And the Legislature may pass local laws for the maintenance of public roads and highways without the local notice required for special or local laws." Our Court of Civil Appeals at Dallas, with this identical question before them, held the Legislature had authority, since the amendment of 1890, to pass just such laws as the one under discussion. See Smith v. Grayson County, 18 Texas Civ. App. 153[18 Tex. Civ. App. 153], for a full discussion of the subject, reported also in 44 S.W. Rep., 921. An application for a writ of error was made to the Supreme Court in said case, which was refused. Without reviewing the authorities or reason for the conclusion, we hold in accordance with Smith v. Grayson County that the Legislature had the power under the amendment of article 8, section 9, above quoted, to pass the law in question and that it is not unconstitutional. This is the only question appellant presents for revision.
Finding no error in the record as presented, the judgment is affirmed.
Brooks, Judge, absent.
Affirmed.